Citation Nr: 1748933	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a head injury.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2017, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to an evaluation in excess of 10 percent for service-connected right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for a head injury was denied by a March 1996 rating decision was not appealed.  

2.  A request to reopen a claim for service connection for a head injury was denied by an October 2006 rating decision that was not appealed.   

3.  Evidence submitted subsequent to the October 2006 rating decision is cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim for service connection for a head injury, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision which denied a claim for service connection for a head injury is final. 38 U.S.C.A. 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2.  October 2006 rating decision which denied reopening the claim for service connection for a head injury is final.  38 U.S.C.A. 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

3.  New and material evidence has not been received, and the claim of entitlement to service connection for residuals of a head injury, claimed as a traumatic brain injury (TBI) is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2009 of the information and evidence needed to reopen, substantiate, and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested.  Moreover, during the March 2017 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).  There have been no contentions to the contrary.
 
In a decision dated in March 1996, the RO denied the Veteran's claim for service connection for a head injury on the basis that the claim was not well grounded.  At the time of the March 1996 decision, the evidence included the Veteran's service treatment records and a VA examination dated in August 1981.  The March 1996 decision explained that a well-grounded claim was a plausible claim, one which had merit on its own or was capable of substantiation.  The decision explained that there was no record of a head injury showing a chronic disability subject to service connection and that in order to establish a well-grounded claim, it was necessary to provide evidence which demonstrated the existence of the claimed condition and its possible relationship to service.  The decision noted that the service medical records were negative for complaints, treatment or diagnosis for claimed disability and that VA examination post separation from service was also negative for claimed disability.  The Veteran did not appeal this decision, and new and material evidence was not received within a year of the correspondence notifying the Veteran of the decision.  

In an October 2006 rating decision, the RO denied reopening the Veteran's claim for service connection for a head injury.  The RO noted that new evidence included medical evidence from Henry E. Ullman M.D., Doheny Eye Medical Group, Inglewood Open MRI, and Centinela Hospital, and Freeman Memorial Hospital but that the evidence did not constitute new and material evidence because it did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  The record also included military personnel records.  The RO noted that although the records showed evidence of head trauma, the condition was diagnosed well over two decades after leaving military service, with no evidence of a link or relationship to the Veteran's military service.  At the time of the October 2006 rating decision, the record included an electroencephalogram (EEG) report dated in May 2005 which noted a normal EEG in the awake and sleep states as well as an MRI of the brain also completed in May 2005 which was negative.  A May 2005 Ophthalmic History and Physical Form indicates a chief complete and headaches and sharp pain in left eye and that all of his left side was beat on in 1988, an April 2006 statement in which he noted severe brain damage in November 1963 and January 1968, and a June 2006 University of Southern California Orthopaedic Surgery Associates note indicates that the Veteran alleged a beating in jail.  

The Veteran did not appeal this decision, and new and material evidence was not received within a year of the correspondence notifying the Veteran of the decision.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  Thus, the March 1996 and October 2006 decisions are final.  

The Veteran's application to reopen his claim of service connection for "Traumatic Brain Injury (TBI) brain damage" was received in January 2008.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by an August 2009 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for a head injury, claimed as a traumatic brain injury (TBI).  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

As there was evidence of head trauma in October 2006, to reopen the claim for service connection, VA needs to receive credible evidence of an in-service head injury or a link or relationship of the Veteran's current head trauma residuals to his active duty.  
  
For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has considered the evidence received since the October 2006 rating decision and finds that there is still no evidence that the Veteran has residuals of a head injury which was incurred in or aggravated by active service.  

To the extent any service treatment records and any service personnel records which are now in the record but were not part of the record at the time of the October 2006 rating decision, the Board notes that these records are absent any evidence of a head injury.  The Veteran has claimed that he suffered a head injury during boot camp; however, on the Report of Medical Examination dated in May 1979, after the Veteran's boot camp, his head, face, neck and scalp were clinically evaluated as normal.  He has also indicated significant injury prior to service, but no pertinent findings were made at any time during service and at separation he denied having sustained a head injury.

In August 2005, the Veteran reported head trauma in 1963 and 1978 (before service).  In September 2005, Dr. Ullman noted a diagnosis of "Past history of multiple head trauma with bilateral visual field constriction despite fairly good central distance and reading vision."  

In a January 2008 statement, the Veteran noted "fatal" head injuries in November 1953, November 1963, January 1978, and June 1988.  

VA treatment records indicate that in September 2010, the Veteran presented to the emergency room with complaints of right arm paralysis that he stated was due to a stroke.  In the emergency room, the Veteran had no focal neurologic deficits and his head CT showed "No evidence of acute intracranial pathology.  Right frontal encephalomalacia along the region of the right frontal operculum and right lateral frontal convexity, possibly secondary to prior infarcts or old post-traumatic injury."  

When seen by the neurobehavior team, it was noted that the Veteran gave a mostly coherent and chronological history possibly secondary improvement in his psychotic disorder after risperidone treatment.  He reported that in 1963, when he was 8 or 9 years old, he was attacked in an alley and was hit in the occiput of his head with a brick or rock necessitating a trip to the emergency room and treatment for his head wounds.  The Veteran also reported that in 1978, when he was living in St. Louis, he had gotten into a stolen car and was caught by the police and sent to jail.  In jail, he was beaten by a guard who called for backup because the Veteran was resisting and trying to defend himself, and a group of guards beat him severely including many hard strikes with batons to his head.  The Veteran reported that he was left unconscious in a large pool of blood, and that he remained unconscious for a long time and was eventually taken to the medical team at the jail where a large laceration was sutured.  

The provider noted that the Veteran described multiple severe head traumas in childhood and in his twenties that likely accounted for the large region of right frontal encephalomalacia seen on head CT.  In addition, it was noted that given the Veteran's history of severe head traumas resulting in the right frontal lesion, his psychotic disorder was noted to possibly be secondary to repeated traumatic brain injuries (psychotic disorder due to traumatic brain injury (PDTBI).  Because of history of multiple head trauma with abnormal CT, an MRI of the brain without contrast was requested by neurobehavior.  The impression was "Right frontal encephalomalacia with hemosiderin staining, suggesting possible prior post-traumatic injury, versus hemorrhagic infarct.  Otherwise overall unremarkable MRI examination of the brain."  

During his September 2010 hospitalization, the Veteran consistently reported that his head injuries from beatings were prior to his entering service.

A December 2010 neurological consultation report which notes that the Veteran reported a history of two brain injuries, one in November 1963 and one in January 1978.  The neurologist noted, "... when I asked him how he could serve in the Marine Corps when he was certifiably disabled due to head injury and spinal injury, he states that he had no problems at that time."   

At the March 2017 Travel Board hearing, the Veteran's representative stated that the Veteran indicated that he was assaulted in 1978 in basic training by five individuals that actually picked him up and slammed him down onto a metal frame of one of the beds in basic training; however, the Veteran testified that in January 1978 he was assaulted by five different men and beat him on the top of his head, in his face, and in his eyes.  The Veteran testified that he was first injured in November 1963 and that he had hemorrhaging of the brain during service and was treated at the Naval Hospital.  The Veteran testified that he was in several fights during boot camp and that he fell and hit his head and broke his wrist.  

In this case, however, the Board cannot accept the Veteran's testimony as it cannot be considered credible.  The Veteran also testified that all his drill instructors were London, England police offers and also movie directors.  The Veteran testified that he had medical doctors tell him that he was not supposed to work after settling a billion-dollar lawsuit, a 20 million dollar lawsuit, a wrongful death, and a bad faith 20 million dollar law suit.  The Veteran testified that he was filmed in boot camp to determine his medical condition which was the reason why the movie crew went to San Diego.  Such evidence is inherently incredible.  See Justus, 3 Vet. App. at 513.     

As such, the Board finds that since the October 2006 rating decision, VA has not received credible evidence of an in-service head injury or a competent link or relationship of the Veteran's current head trauma residuals to his active duty.  

Accordingly, the Board finds that the evidence received subsequent to the October 2006 rating decision is not new and material and does not serve to reopen the claim.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim of entitlement to service connection for residuals of a head injury, the benefit of the doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been received, the claim for entitlement service connection for residuals of a head injury/traumatic brain injury is not reopened.


REMAND

At the March 2017 Travel Board hearing, the Veteran's representative requested a new examination as the last examination was conducted in 2013.  The record does indicate that the Veteran last underwent a VA examination in March 2013 for the purpose of determining the current severity of his service-connected right wrist disability.  As it has been a number of years since the last VA examination, the evidence of record is clearly stale.  The Court has impressed on VA on many occasions the necessity of obtaining a recent VA examination.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  Thus, the Veteran should be scheduled to undergo VA examination by an appropriate physician to determine the current severity of his service-connected right wrist sprain, status post right wrist fracture.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic type examination to determine the current severity of the Veteran's right wrist disability.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating wrist disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.  With respect to range of motion testing, the right wrist should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


